USCA11 Case: 20-14223   Date Filed: 08/30/2021   Page: 1 of 32



                                                                      [PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 20-14223
                        ________________________

                    D.C. Docket No. 1:20-mj-03278-JJO-1



In re:

  Sealed Search Warrant and Application for a Warrant by Telephone
  or Other Reliable Electronic Means.
____________________________________________________________

UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

versus

MORDECHAI KORF,
URIEL LABER,
CHAIM SHOCHET,
OPTIMA INTERNATINAL, LLC,
OPTIMA VENTURES, LLC,
OPTIMA MANAGEMENT GROUP, LLC,
OPTIMA ACQUISITIONS, LLC,
NIAGARA LASALLE CORPORATION,
OPTIMA GROUP,
GEORGIAN AMERICAN ALLOYS, INC.,
CC METALS AND ALLOYS, LLC,
FELMAN PRODUCTIONS, LLC,
FELMAN TRADING, INC.,
         USCA11 Case: 20-14223       Date Filed: 08/30/2021   Page: 2 of 32



FELMAN TRADING AMERICAS, INC.,,
GEORGIAN AMERICAN ALLOYS SARL,
GEORGIAN AMERICAN ALLOYS MANAGEMENT, LLC,
OPTIMA FIXED INCOME, LLC,
OPTIMA HOSPITALITY, LLC,
OPTIMA 777, LLC,
OPTIMA 925, LLC,
OPTIMA 925 II, LLC,
OPTIMA 1300, LLC,
OPTIMA 1375, LLC,
OPTIMA 1375 II, LLC,
OPTIMA 55 PUBLIC SQUARE, LLC,
OPTIMA 7171, LLC,
OPTIMA 500, LLC,
OPTIMA CBD INVESTMENTS, LLC,
CBD 500, LLC,

                                                  Movants - Appellants.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (August 30, 2021)

Before MARTIN, ROSENBAUM and LUCK, Circuit Judges.

PER CURIAM:

      This case requires us to consider whether the use of a government filter team

to review seized materials that are claimed to be privileged necessarily violates the

privilege holder’s rights. Here, the government obtained and executed a search

warrant at a suite of offices where the Optima Family Businesses were located.

Among the materials seized were items from the office of an in-house attorney. The

                                         2
          USCA11 Case: 20-14223       Date Filed: 08/30/2021    Page: 3 of 32



Optima Family Businesses and their owners, managers and controllers (collectively,

the “Intervenors”) assert attorney-client and work-product privilege over at least

some of these documents.

      They filed a motion under Rule 41(g), Fed. R. Crim. P., to obtain injunctive

relief prohibiting the United States’s filter team—which included attorneys and staff

who were not involved in the criminal investigation of the Optima Family

Companies and the individual owners, managers, and controllers—from reviewing

any potentially privileged documents unless either the Intervenors agree or the court,

after conducting its own privilege review, orders disclosure.

       The district court held a hearing on the Intervenors’ motion and imposed a

modified filter protocol but denied the Intervenors’ request to prohibit anyone from

the government from reviewing potentially privileged documents unless the

Intervenors agree or the court orders disclosure. The Intervenors now appeal that

denial. After careful consideration and with the benefit of oral argument, we now

affirm the district court’s order denying the Intervenors’ motion to enjoin the use of

a filter team. We agree with the district court that the Intervenors have not showed

a substantial likelihood of success on their argument that government filter teams

per se violate privilege holders’ rights.




                                            3
         USCA11 Case: 20-14223        Date Filed: 08/30/2021   Page: 4 of 32



                                          I.

      The Northern District of Ohio was conducting a criminal investigation into

money laundering, conspiracy to money launder, and wire fraud. As it followed its

leads, it decided it needed to search a suite of offices in Miami, Florida. So the

Federal Bureau of Investigation (“FBI”) applied for a search warrant in the

Southern District of Florida.

A.    The Search Warrant and Filter Team Protocol

      On July 31, 2020, a magistrate judge in the Southern District of Florida

issued that search warrant to be executed at the Miami offices of some of the entities

that comprise the Optima Family Companies. The offices that were the subject of

the warrant were located in a business suite.

      The warrant identified the items to be seized, including records of and

concerning Ukrainian nationals Ihor Kolomoisky and Gennadiy Bogolyubov and

American citizens Mordechai Korf, Uriel Laber, and Chaim Schochet. Korf, Laber,

and Schochet allegedly own, control, or manage the more than thirty entities that

fall under the name “Optima” and have offices in the Miami suite that was the

subject of the warrant.

      Among the documents sought concerning the five individuals were “all

documents for Ihor Kolomoisky, Gennadiy Bogolyubov, Mordechai Korf, Uriel

Laber, and Chaim Schochet,” from “2008 to the present,” including “[r]ecords of


                                          4
           USCA11 Case: 20-14223         Date Filed: 08/30/2021     Page: 5 of 32



receipt of income,” “[r]ecords of all accounts and transactions at financial

institutions,” “[r]ecords of loans and financing transactions,” and                     “all

communications between [these persons] and any employee or agent of [any of the

entities, persons, or properties of the Optima Family Companies and Subsidiaries

and other entities and properties identified in Attachment B.3 to the warrant 1]. ”

The warrant also authorized seizure of “all emails sent to or from any of the above-

referenced Optima-family companies, [and entities, persons, or properties] outlined

in Attachment B.3.” Besides the seizure of paper records, the warrant authorized

seizure, imaging, or copying of all computers or other electronic storage media that

might contain the evidence described in the warrant.

       If the government identified seized communications that were to or from an

attorney during the seizure, the warrant outlined a protocol that would be followed

concerning the handling of those materials. That protocol required the following:

              Filter for Privileged Materials: If the government
              identifies seized communications to/from an attorney, the
       1
         The Optima Family Companies and Subsidiaries identified in Attachment B.3 to the
warrant included Optima International, LLC, also known and operated as Optima International of
Miami; Optima Ventures, LLC; Optima Management Group LLC; Optima Acquisitions, LLC;
Optima Specialty Steel; Kentucky Electric Steel; Corey Steel Company; Niagara LaSalle
Corporation; Michigan Seamless Tube, LLC; Optima Group; Georgian American Alloys, Inc.; CC
Metals and Alloys, LLC; Felman Production, LLC; Felman Trading, Inc.; Felman Trading
Americas, Inc.; Georgian American Alloys Sarl; Georgian Manganese, LLC; Georgian American
Alloys Management, LLC; Vartisikhe 2005, LLC; Optima Fixed Income, LLC; Optima
Hospitality, LLC; Optima 777 LLC; Optima 925 LLC; Optima 925 II LLC; Optima Harvard
Facility LLC; Optima 1300 LLC; Optima 1375 LLC; Optima 1375 II LLC; Optima 55 Public
Square LLC; Optima 7171 LLC; Optima 500 LLC; Optima Stemmons LLC; Optima CBD
Investments LLC; CBD 500 LLC. Attachment B.3 also identified a number of United States
properties, third-party companies, foreign companies, and additional ownership entities.
                                              5
         USCA11 Case: 20-14223        Date Filed: 08/30/2021    Page: 6 of 32



              investigative team will discontinue review until a filter
              team of government attorneys and agents is established.
              The filter team will have no previous or future
              involvement in the investigation of this matter. The filter
              team will review all seized communications and segregate
              communications to/from attorneys, which may or may not
              be subject to attorney-client privilege. At no time will the
              filter team advise the investigative team of the substance
              of any of the communications to/from attorneys. The filter
              team then will provide all communications that do not
              involve an attorney to the investigative team and the
              investigative team may resume its review. If the filter
              team decides that any of the communications to/from
              attorneys are not actually privileged (e.g., the
              communication includes a third party or the crime-fraud
              exception applies), the filter team must obtain a court
              order before providing these attorney communications to
              the investigative team.

(the “Original Filter-Team Protocol”).

      Federal law enforcement agents executed the search warrant on August 4,

2020. As part of that process, agents seized various documents and equipment,

including internal servers containing electronic documents and correspondence. In-

house lawyers and paralegals worked (or had worked) in the business suite for the

Optima Family Companies and other affiliated individuals, and for Korf, Laber, and

Schochet. And the seized documents contained some items that were allegedly

privileged.

B.    Motion to Intervene and Motion for Injunctive Relief

      Following the seizure, Korf, Laber, Schochet and various Optima Family

Companies and Subsidiaries (whom we have previously described as the

                                           6
         USCA11 Case: 20-14223       Date Filed: 08/30/2021   Page: 7 of 32



Intervenors) filed a motion to intervene in the search-warrant proceedings in the

United States District Court for the Southern District of Florida. The motion advised

that the electronic data the government had seized when it executed the warrant

contained privileged documents. Contemporaneously with the motion to intervene,

the parties filed a document entitled Motion for Preliminary Injunction to Prohibit

Law Enforcement Review of Seized Materials Until an Appropriate Procedure for

Review of Privileged Items is Established (“Motion for Injunctive Relief”).

      Asserting that the execution of the search warrant was the functional

equivalent of a law-office search, the Motion for Injunctive Relief primarily

challenged the use of the filter team to review privileged documents.            The

Intervenors objected to the protocol’s limited provision of judicial review for

potentially privileged documents since review was available only if a

communication was clearly sent “to/from attorneys.” In the Intervenors’ view, this

exception for judicial review was inadequate because (1) the substance of the

privileged information would initially be exposed to filter attorneys before judicial

review, and (2) the scope of the documents subject to judicial review was

underinclusive. The Intervenors contended that the protocol did not account for the

existence of documents subject to the work-product doctrine, nor did it account for

the existence of communications between non-lawyers reasonably necessary for the

transmission of attorney-client communication.


                                         7
           USCA11 Case: 20-14223             Date Filed: 08/30/2021        Page: 8 of 32



       The Intervenors also expressed particular concern over the government’s

review of the privileged documents because in May of 2019, a bank filed suit in

Delaware against Korf, Laber, Schochet, and various Optima Family Companies,

alleging fraudulent activity. 2 See Joint Stock Co Comm. Bank PrivatBank v. Igor

Valeryevich Kolomoisky, et al., Del. Ch. C.A. No. 2019-0377-JRS (May 21, 2019).

According to the Intervenors, the transactions and occurrences in the Delaware case

overlapped with and were “substantively identical to the factual predicate for the

grand jury investigation [in the Northern District of Ohio]” associated with the

search warrant here. 3       Based on this overlap, the Intervenors claimed a “clear risk”

existed that “the government will be able to view a roadmap to the privilege-

holders[’] defenses.” To prevent these alleged harms, the Intervenors sought to

perform their own privilege review of the documents and, more generally, they

sought an injunction to prohibit law enforcement from reviewing the seized

materials until a more protective protocol was put into place.




       2
           The PrivatBank lawsuit alleges Racketeer Influenced and Corrupt Organization (“RICO”)
violations that arise out of “a series of brazen fraudulent schemes orchestrated by Ukranian
oligarchs and . . . Kolomoisky and . . . Bogolyubov . . . and their agents . . . to acquire hundreds of
millions of dollars-worth of U.S. assets through the laundering and misappropriation of corporate
loan proceeds issued by PrivatBank.” The Intervenors note that Korf, Laber, Schochet, and the
Optima Family Companies have been defending against the lawsuit since it was filed on May 21,
2019.
         3
           The Intervenors also claimed that the Delaware case overlapped with civil forfeiture
claims filed in the Southern District of Florida. Those claims sought forfeiture of the properties
listed in Attachment B.3 of the search warrant, which were owned by many of the Intervenors.
                                                  8
         USCA11 Case: 20-14223        Date Filed: 08/30/2021   Page: 9 of 32



      In mid-August 2020, the magistrate judge granted the motion to intervene and

ordered the parties to meet and confer to see if they could narrow the issues

addressed in the Motion for Injunctive Relief. In the meantime, with the agreement

of the Intervenors, the government continued processing the seized materials, which

meant it could arrange to have the materials copied and scanned, but it could not

review their contents. Within forty-eight hours of processing any particular record,

the court required, the government was to provide a copy of that record to counsel

for the Intervenors.

      In the government’s response to the Motion for Injunctive Relief, the

government expressed deep concern over the Intervenors’ proposal that they be

trusted with the task of reviewing for privilege on their own. According to the

government, that type of approach would cause its investigation to cease in its tracks.

      The government also pushed back on the Intervenors’ assertion that the search

was the equivalent of a law-office search. It emphasized that within the multi-office

complex, only a single office was used by a single in-house lawyer, and although

three other lawyers had previously served as in-house counsel over the past decade,

they no longer had offices there. Besides that, the government noted, it had seized

only three boxes of materials from the in-house lawyer’s office, and those boxes had




                                          9
           USCA11 Case: 20-14223           Date Filed: 08/30/2021       Page: 10 of 32



been segregated and marked.4 Ultimately, the government asked that the district

court deny the Motion for Injunctive Relief or, in the alternative, limit the scope of

the Intervenors’ proposed review of the documents seized. It further requested that

its own filter team be afforded an opportunity to review all the documents seized.

       In late August 2020, the parties attempted to resolve the issues relating to the

document review. During the course of these efforts, the government provided an

inventory of the items seized. Ultimately, though, the parties were not able to agree

on a modified approach.

C.     Resolution of Motion for Injunctive Relief

       Because the parties were unable to resolve the dispute, the magistrate judge

heard arguments by the parties in mid-September. A few days later, the magistrate

judge entered an order granting in part and denying in part the Motion for Injunctive

Relief.

       First, the magistrate judge rejected the Intervenors’ argument that the use of

government filter teams to conduct privilege reviews is per se legally flawed.



       4
         In its opposition to the Motion for Injunctive Relief, the government discussed how agents
“carefully watched for potentially privileged materials” on the day the search warrant was
executed. And when they came across information that might be privileged, they stopped
searching and separately designated “filter agents” (i.e., non-investigative agents) to review and
segregate the materials. Additionally, only filter agents searched the in-house lawyer’s office,
from where the three boxes of materials were seized. As we have noted, those materials were
segregated, and the filter team informed the FBI’s document processors that they were to be treated
as potentially privileged. Of the three offices occupied by unrelated lawyers, only one had relevant
material, which was collected in a single box.

                                                10
         USCA11 Case: 20-14223       Date Filed: 08/30/2021   Page: 11 of 32



Nevertheless, the magistrate judge voiced reservations about the Original Filter-

Team Protocol and concluded it did not provide sufficient protection. He found the

case differed from the ordinary search of a business since the Intervenors anticipated

asserting the attorney-client or work-product privileges over numerous

communications relating to matters at issue in the Delaware RICO litigation and the

two civil forfeiture actions brought in the Southern District of Florida. And he

expressed concern that if the documents were inadvertently disclosed to the

investigation and prosecution team, the government could become privy to

privileged materials concerning the Delaware litigation. For these reasons, the

magistrate judge concluded that the Intervenors had showed a likelihood of success

on the merits with respect to the Original Filter-Team Protocol as applied to the

seized items. To address the perceived problem, the magistrate judge decided that

allowing the Intervenors to conduct the initial privilege review would protect both

the Intervenors and the government from the inadvertent disclosure of privileged

materials to the investigation and prosecution team.

      Second, the magistrate judge determined that the Intervenors showed a danger

of irreparable harm with respect to the Original Filter-Team Protocol, since it

required the filter team to segregate only communications that were “to/from

attorneys.” Because of the potentially underinclusive way of identifying privileged

communications, the magistrate judge reasoned, the Original Filter-Team Protocol


                                         11
         USCA11 Case: 20-14223       Date Filed: 08/30/2021   Page: 12 of 32



presented a danger that some items protected by the attorney-client or work-product

privileges might be inadvertently disclosed to the investigative team.

      Third, when the magistrate judge analyzed the balance of the harms, he found

them to favor enjoining the Original Filter-Team Protocol.

      Finally, although the magistrate judge concluded that the parties had identified

important competing public interests, he ruled that the public interest would be best

served by applying a modified filter-team protocol, which he then described. Under

the new protocol, the Intervenors were to conduct an “initial privilege review of all

seized items [and] provide a privilege log to the government’s filter team.” Then

the government’s filter team, which the magistrate judge required to be composed

of attorneys and staff from outside the investigating office (the United States

Attorney’s Office for the Northern District of Ohio’s Cleveland branch office),

would have the opportunity to challenge any privilege designation on that log.

Although the filter team would be “permitted to review any item on the privilege log

in order to formulate a challenge[,]” the investigation and prosecution team would

be prohibited from receiving any items on the privilege log “unless agreed to by the

parties or the Court/special master ha[d] overruled the privilege.”

      The more specific details of the modified filter-team protocol the magistrate

judge imposed are set forth below:

             a. The government shall process the items and provide
             them to the movants, on a rolling basis, so that the movants
                                         12
        USCA11 Case: 20-14223        Date Filed: 08/30/2021     Page: 13 of 32



            may perform the initial privilege review. Within forty-five
            (45) days of receipt of these items, the movants shall
            release all non-privileged items to the government’s
            investigative/prosecution team and provide a privilege log
            to the government’s filter team for all items for which they
            assert a privilege.

            b. The government’s filter team shall be comprised of
            attorneys and staff from outside the United States
            Attorney’s Office for the Northern District of Ohio’s
            Cleveland branch office. The filter team shall not share a
            first level supervisor with anyone on the
            investigative/prosecution team. Any supervisor involved
            in the filter team review shall be walled off from the
            underlying investigation.

            c. The government’s filter team is permitted to review any
            items listed on the movants’ privilege log and may
            challenge any of the movants’ privilege designations.

            d. The government’s filter team and the movants’ counsel
            shall confer and attempt to reach a resolution as to those
            items challenged by the government’s filter team.

            e. If the parties are unable to reach a resolution, the parties
            shall file a joint notice with the Court. Either the Court or
            a special master shall rule on the parties’ privilege
            disputes.
            f. The filter team will provide to the investigative team
            only those items for which the parties agree or for which
            the privilege has been overruled.

(the “Modified Filter-Team Protocol”).

D.    Objection to the Order and Appeal to the District Court Judge

      With the district court, the Intervenors filed an appeal from and objections to

the magistrate judge’s order and revised protocol. The Intervenors suggested the

                                          13
         USCA11 Case: 20-14223       Date Filed: 08/30/2021    Page: 14 of 32



court should review materials first or use a special master to evaluate claims of

privilege. They sought for the district court to vacate the portion of the Modified

Filter-Team Protocol that authorized a filter team composed of government

employees to review documents identified as privileged.

      The district court set a hearing on the matter and after hearing from the parties,

entered an order overruling the Intervenors’ objections and affirming the magistrate

judge’s revised protocol. Among other conclusions, the district court reasoned that

improper disclosure of privileged documents to the prosecution team was not a

concern since “[n]ot only do [the Intervenors] have the opportunity to review the

documents before the filter team, but any documents identified by the [Intervenors]

in their privilege log may not be released to the prosecution team until the parties

agree to do so, or the Court or special master has ruled on the privilege objections.”

In this way, the district court found the Modified Filter-Team Protocol incorporated

“several layers of safeguards that prevent[ed] anyone other than the filter team and

[the Intervenors] from reviewing the potentially privileged documents.” The district

court also expressed concern that requiring the district-court judge, magistrate judge,

or special master to routinely review lawfully seized documents would be too

burdensome. Overall, the district court determined that the Modified Filter-Team

Protocol had been carefully crafted to afford protection of the attorney-client and

work-product privileges.


                                          14
         USCA11 Case: 20-14223       Date Filed: 08/30/2021    Page: 15 of 32



      This appeal ensued.

                                          II.

A.    We have jurisdiction over this appeal

      We begin by considering our jurisdiction. We review de novo whether we

have jurisdiction to decide this interlocutory appeal, before we can address the merits

of the case. Doe No. 1 v. United States, 749 F.3d 999, 1003 (11th Cir. 2014).

      The government contends that we lack jurisdiction because of the procedural

posture of this case. In support of this contention, the government notes that the

Intervenors invoked Rule 41(g) of the Federal Rules of Criminal Procedure—which

governs motions for return of property—as a basis for seeking to bar government

employees from reviewing lawfully seized materials. The government relies on

DiBella v. United States, 369 U.S. 121, 82 S. Ct. 654 (1962), to argue that the

Intervenors’ case does not involve the “narrow circumstances” under which the

denial of a Rule 41(g) motion is immediately appealable.            As a result, the

government asserts, we do not have jurisdiction over the Intervenors’ appeal.

      Generally, “courts of appeals ‘have jurisdiction of appeals from all final

decisions of the district courts of the United States[.]’” Doe No. 1, 749 F.3d at 1004

(quoting 28 U.S.C. § 1291) (alteration adopted). In DiBella, the Supreme Court

considered whether orders on two preindictment motions to suppress the use of

evidence in a forthcoming criminal trial (evidence that was allegedly procured


                                          15
         USCA11 Case: 20-14223        Date Filed: 08/30/2021    Page: 16 of 32



through an unreasonable search and seizure) were exceptions to the final-judgment

rule and immediately appealable as a final order. 369 U.S. at 121-23. It decided

they were not.

      To determine whether the district court’s orders were immediately appealable

as a final judgment, the DiBella court said the orders must be “independent” from

the judgment. 369 U.S. at 126. In other words, they must be “fairly severable from

the context of a larger litigious process.” Id. at 127 (citation and quotation marks

omitted). “Only if the motion is solely for return of property and is in no way tied

to a criminal prosecution in esse [(in actual existence)] against the movant can the

proceedings be regarded as independent,” and an immediate appeal taken therefrom.

See id. at 131–32. This is known as the DiBella test. The Supreme Court held the

pre-indictment suppression motions failed that test because motions to suppress will

“necessarily determine the conduct of the trial and may vitally affect the result” such

that they are intertwined with the entire case. Id. at 127 (quotation marks omitted).

      DiBella also considered two other principles that reinforced its determination.

First, it concluded that suppression orders were not of the type “where the damage

of error unreviewed before the judgment is definitive and complete.” Id. at 124. Of

course, that is so because if the district court erred in denying the motion to suppress,

any damage could be fixed on appeal by excluding the documents at issue and

remanding for a new trial or dismissal. Second, noting the “Sixth Amendment


                                           16
           USCA11 Case: 20-14223           Date Filed: 08/30/2021       Page: 17 of 32



guarantees [of] a speedy trial,” the Court expressed concerns about “delays and

disruptions” that might interfere with “the effective and fair administration of the

criminal law,” if pre-indictment suppression motions could be immediately

appealed.5 Id. at 126; see also id. at 129 (“The fortuity of a pre-indictment motion

may make of appeal an instrument of harassment, jeopardizing by delay the

availability of other essential evidence.”). With these considerations in mind, the

Court ruled that “the mere circumstance of a pre-indictment motion does not

transmute the ensuing evidentiary ruling into an independent proceeding begetting

finality even for purposes of appealability.” Id. at 131.

       Because the Intervenors moved the district court for the return of their

property under Rule 41(g), we must apply the DiBella test to determine whether we

have jurisdiction over their appeal.6 See, e.g., Harbor Healthcare Sys., L.P. v.

United States, 5 F.4th 593, slip op. at 6–7 (5th Cir. 2021); In re Search of Elec.

Commc’ns in the Acct. of chakafattah gmail.com at Internet Serv. Provider Google,

Inc., 802 F.3d 516, 530 (3d Cir. 2015); In re Sealed Case, 716 F.3d 603, 605–09

(D.C. Cir. 2013); In re Grand Jury, 635 F.3d 101, 103 (3d Cir. 2011). We believe



       5
           Both the cases before the Court in DiBella involved defendants who had been arrested
but not yet indicted when they filed their suppression motions. 368 U.S. at 122-23.
         6
           The parties dispute whether the Intervenors actually invoked Rule 41, but we believe this
is the proper way to come before the court to seek an injunction regarding the government’s use
of a filter team to review seized documents. Cf. Richey v. Smith, 515 F.2d 1239, 1243 (5th Cir.
1975) (explaining that motions for the return of property are governed by equitable principles,
whether viewed as based on Rule 41(g) or on a federal court’s general equitable jurisdiction).
                                                17
         USCA11 Case: 20-14223       Date Filed: 08/30/2021    Page: 18 of 32



the Intervenors’ claims are sufficiently independent from any forthcoming criminal

judgment to pass the DiBella test here.

      The Intervenors clearly seek only the return of their property. They sought to

prohibit the government from reviewing seized materials until a protocol protective

of the attorney-client privilege was ordered. To protect the privileged materials, they

primarily asked for the court to order the return of the seized documents to prevent

law enforcement from reviewing the materials and suggested, in the alternative, that

an independent party could act as the filter. They do not seek to invalidate the

seizure—indeed, the government currently remains in possession of the materials

seized. See Oral Argument Recording at 2:36–44 (July 1, 2021) (“To be clear as we

sit here today hearing the case, the materials are safe. They are in the possession of

the government.”). Nor do they seek to suppress the seized materials or ask for any

other relief. This is sufficient to conclude the motion was solely for the return of

property. See Richey, 515 F.2d at 1242–44 & n.5 (noting that by abandoning the

motion to suppress the “DiBella test would seem to be satisfied,” and that “prayers

for injunctive relief to prevent examining, analyzing, scheduling, or copying of the

documents [are] an integral part of the . . . motion for return of property”).

      Neither was the Intervenors’ motion in any way tied to an ongoing criminal

prosecution. See DiBella, 369 U.S. at 131–32. DiBella suggested there was a

criminal prosecution “in esse,” or in existence, “[w]hen at the time of the ruling there


                                          18
         USCA11 Case: 20-14223       Date Filed: 08/30/2021    Page: 19 of 32



is outstanding a complaint, or a detention or release on bail following arrest, or an

arraignment, information, or indictment.” Id. (emphasis added). There is currently

no complaint, arrest, detention, or indictment in this case. Therefore, “according to

the literal language of DiBella,” there is no criminal prosecution in esse. United

States v. Glassman, 533 F.2d 262, 262–63 (5th Cir. 1976).

      But the inquiry doesn’t stop there. In In re Grand Jury Proceedings (“Berry”),

730 F.2d 716 (11th Cir. 1984) (per curiam), where this Court previously applied

DiBella to a motion characterized as seeking the return of property, we said that a

“pending criminal investigation, even in the absence of a formal charge,” may be

enough to show that the motion is tied to a criminal prosecution. Id. at 717. Berry

explained that determining whether a motion meets the “no way tied to an ongoing

criminal prosecution” rule from DiBella may be relatively straightforward from the

procedural standpoint of the case. But Berry directed us to consider not only the

existence of a pending criminal investigation, but also to look to the purpose of the

motion for the return of property. See id. at 717–18. If it “is obvious from a reading

of the motion that appellants are attacking the validity of the search and seizure under

the fourth amendment,” then it is “clear that the motion is tied to the ongoing

criminal investigation and to issues that may be litigated in any subsequent criminal

proceedings arising out of the seizure.” Id. at 718; see also Glassman, 533 F.2d at




                                          19
         USCA11 Case: 20-14223         Date Filed: 08/30/2021   Page: 20 of 32



262–63 (“Only if this motion was a collateral attempt to retrieve property and not an

effort to suppress evidence in related criminal proceedings is it appealable.”).

      The Intervenors are subjects of an ongoing criminal investigation. But under

Berry, an ongoing criminal investigation isn’t—by itself—dispositive. See Berry,

730 F.2d at 717 (“A pending criminal investigation, even in the absence of a formal

charge, may be sufficient to show that the motion is tied to an existing criminal

prosecution.” (emphasis added)). And for the same reasons we have already

described, the Intervenors’ Rule 41(g) motion in no way attacked the validity of the

search and seizure of the materials.

      The Intervenors sought equitable relief in the form of an injunction in a civil

case to prohibit the government from reviewing seized materials until a protocol

protective of the attorney-client privilege was ordered. They argued they could

prove the four elements required to obtain an injunction in a civil case. And they

sought return of the seized documents to protect privileged materials by preventing

law enforcement from reviewing the materials, asking in the alternative for an

independent party to act as the filter. Both the magistrate judge and the district court

treated the motion as a civil preliminary injunction to protect privileged documents.

So it is clear that the purpose of the Intervenors’ motion is not to attack the validity

of the search and seizure under the Fourth Amendment and is therefore not tied to

any criminal prosecution. Cf. Berry, 730 F.2d at 717–18.


                                           20
          USCA11 Case: 20-14223     Date Filed: 08/30/2021   Page: 21 of 32



      Appellate jurisdiction here also satisfies the concerns underlying the need for

appellate review of interlocutory orders as explained in DiBella. See 369 U.S. at

124–29. The damage from any error in the district court would be “definitive and

complete,” if interlocutory review is not available, and would outweigh any

“disruption caused by the immediate appeal.” Id. “The whole point of privilege is

privacy.” Harbor Healthcare, 5 F.4th 593, slip op. at 10. So the Intervenors’

interests in preventing the government’s wrongful review of their privileged

materials lie in safeguarding their privacy. See id. Once the government improperly

reviews privileged materials, the damage to the Intervenors’ interests is “definitive

and complete.” DiBella, 369 U.S. at 124.

      Contrary to the government’s suggestion, suppression is not an adequate

remedy for any violations. We cannot know whether criminal charges will be

brought against the Intervenors.      Yet suppression protects against only “the

procedural harm arising from the introduction [at a criminal trial] of unlawfully

seized evidence.” Harbor Healthcare, 5 F.4th 593, slip op. at 12. If the Intervenors

are not charged, they will not have suppression available to them as a potential

remedy.    See id.   And even if they are charged and may seek suppression,

suppression does not redress the government’s intrusion into the Intervenors’

personal and privileged affairs. See id.




                                           21
         USCA11 Case: 20-14223        Date Filed: 08/30/2021       Page: 22 of 32



      In contrast, Rule 41(g) can. It offers the remedy of returning to the Intervenors

any improperly seized documents protected by privilege before the government has

reviewed them. See Fed. R. Crim. P. 41(g); see also Harbor Healthcare, 5 F.4th

593, slip op. at 12. Unlike suppression, that is a remedy that can redress any potential

injury by ensuring it does not occur in the first place. And if a district court

incorrectly denies Rule 41(g) relief when it is required, immediate review is

necessary to preserve that same remedy of return of the documents before the

government reviews them. Review later would be incapable of vindicating the

Intervenors’ privacy interests. See Richey, 515 F.2d at 1243 n.6 (“[A]ppellate review

might be appropriate where to deny the right to appeal at a specific time would in

effect deny the right to appeal at all on the specific issue.”).

      Interlocutory review also comports with DiBella’s concern that the motion for

injunctive relief at issue here is severable and distinct from any other proceedings.

See DiBella, 369 U.S. at 126–27. Indeed, the Intervenors’ motion, which seeks only

to address the review protocol as it relates to allegedly privileged documents and to

obtain return of privileged documents, “is a discrete action, not tied to any other civil

or criminal proceedings, [so granting] review would not frustrate the policy against

piecemeal review in federal cases.” Richey, 515 F.2d at 1243 n.6.

      As for DiBella’s concern for delaying criminal proceedings, that can be

minimized by expediting review of motions of this type. The merits of a motion


                                           22
           USCA11 Case: 20-14223           Date Filed: 08/30/2021       Page: 23 of 32



seeking only injunctive relief in the form of a preferred protocol for the

government’s review of allegedly privileged materials and the return of those items

that the protocol determines are protected are not complex. A review protocol for

privileged documents either does or does not sufficiently protect the interests of the

person or entity that owns the allegedly privileged documents. And we are hopeful

that our analysis below on the merits, see infra at Section II.B., will make that

straightforward issue even simpler. In short, the specific motion before us here

meets the DiBella test. 7

B.     The district court did not abuse its discretion in issuing the Modified
       Filter-Team Protocol and denying the Intervenors’ motion to the extent
       it sought to preclude any government review of documents before the
       Intervenors agreed or the court ordered disclosure




       7
          The government relies on other cases to further its jurisdiction argument, but each is
distinguishable. First, it points to Sealed Case, 716 F.3d 603, and Grand Jury, 635 F.3d 101, to
argue that as in those cases, the purpose of the Intervenor’s motion was “to place an additional
layer of screening between the government and the seized materials, inevitably causing delays and
restrictions that could shape the course of the criminal investigation and the content of the case”
the government will eventually present. But both of those cases involved challenges to the validity
of the search warrant, so under Berry, they would be tied to an ongoing criminal prosecution. The
D.C. Circuit’s and the Third Circuit’s holdings that they did not have jurisdiction do not apply
here.
         The government also makes a fleeting reference to Mohawk Industries, Inc. v. Carpenter,
558 U.S. 100 (2009), in which the Supreme Court noted that rulings on privilege are typically not
immediately appealable. That case, though, did not involve a claim that the government was
invading privilege for the purpose of possibly taking action against the privilege holders. Not only
that, but Mohawk involved a claimant who was a party to the suit and could appeal a final
judgment. The Mohawk Court did not address appeals like this one, by privilege claimants who
are intervenors in a proceeding ancillary to a criminal investigation. See Doe No. 1, 749 F.3d at
1007.
                                                23
         USCA11 Case: 20-14223         Date Filed: 08/30/2021     Page: 24 of 32



       The Intervenors assert that the district court abused its discretion in denying

their motion for a preliminary injunction to prohibit any federal prosecutors or their

agents—including the filter team—from reviewing documents the Intervenors

identify as privileged unless the Intervenors agree or the court permits government

review after first conducting its own privilege review. We disagree.

       To obtain a preliminary injunction, the movant must clearly establish four

showings: (1) it has “a substantial likelihood of success on the merits;” (2) it will

suffer “irreparable injury” in the absence of the injunction sought; (3) any threatened

harm to the movant that might be inflicted because of the proposed injunction will

outweigh any damage to the opposing party; and (4) the injunction sought “would

not be adverse to the public interest.” Siegel v. LePore, 234 F.3d 1163, 1176 (11th

Cir. 2000) (en banc) (per curiam). We have said that a preliminary injunction is an

“extraordinary and drastic remedy.” Id.

       On appeal, we review the denial of a preliminary injunction for abuse of

discretion. Wreal, LLC v. Amazon.com, Inc., 840 F.3d 1244, 1247 (11th Cir. 2016).

A district court abuses its discretion if “its factual findings are clearly erroneous, . .

. it follows improper procedures, . . . it applies the incorrect legal standard, or . . . it

applies the law in an unreasonable or incorrect manner.” Id. at 1247. Under this

standard, a district court may make any of a range of permissible choices. Id.




                                            24
         USCA11 Case: 20-14223        Date Filed: 08/30/2021     Page: 25 of 32



      We have recognized that appellate review of a preliminary-injunction decision

is “exceedingly narrow” because of the expedited nature of the proceedings. Wreal,

840 F.3d at 1248. This means our review is deferential. Id. We have commented

that appellants face a “tough road” in establishing the four prerequisites to obtain a

preliminary injunction. And on appeal, they “must also overcome the steep hurdles

of showing that the district court clearly abused its discretion in its consideration

of each of the four prerequisites.” Id. The “failure to meet even one [factor] dooms

[an] appeal.” Id.

      While we have described a showing of irreparable injury as “the sine qua non

of injunctive relief,” Siegel, 234 F.3d at 1176, here, we need proceed no further than

consideration of the Intervenors’ likelihood of success on the merits. We conclude

the district court did not abuse its discretion in determining that the Intervenors did

not show a substantial likelihood of success on their position that government filter

teams are per se violative of their rights. Nor did it abuse its discretion in effectively

concluding that the Intervenors did not show a substantial likelihood of success on

their argument that the Modified Filter-Team Protocol violates their rights. Indeed,

because of the great weight of authority that supports the district court’s conclusions

here, our holding on this front is not even close.

      We begin by recognizing that the attorney-client and work-product privileges

play a vital “role in assuring the proper functioning of the criminal justice system”


                                           25
           USCA11 Case: 20-14223            Date Filed: 08/30/2021         Page: 26 of 32



and provide a means for a lawyer to prepare her client’s case. See United States v.

Nobles, 422 U.S. 225, 238 (1975). They are deeply important and must be respected.

Nevertheless, they are not inviolate. We have recognized exceptions that allow for

their breach. For example, when the crime-fraud exception applies, it effectively

invalidates the privileges.8 See In re Grand Jury Investigation, 842 F.2d 1223 (11th

Cir. 1987). But to be sure, any filter protocol must appropriately take into account

the importance of these privileges.

       With that in mind, we turn to the Modified Filter-Team Protocol.

Significantly, the Modified Filter-Team Protocol allows the Intervenors to conduct

the initial privilege review. It also requires the Intervenors’ permission or court

order for any purportedly privileged documents to be released to the investigation

team. This means that the filter team cannot inadvertently provide the investigation

team with any privileged materials. For three reasons, we conclude that this Protocol

suffices under the law.

       First, though we have not previously issued any published opinions on point,

some of our sister circuits have approved of the use of a walled-off government filter

team to review documents for privilege. In United States v. Jarman, 847 F.3d 259




       8
         The crime-fraud exception applies if (1) the client was involved in or was planning
criminal conduct when he sought advice of counsel, or that he committed a crime after he received
the benefit of legal counsel; and (2) “the attorney’s assistance was obtained in furtherance of the
criminal . . . activity or was closely related to it.” In re Grand Jury Investigation, 842 F.2d at 1226.
                                                  26
         USCA11 Case: 20-14223       Date Filed: 08/30/2021    Page: 27 of 32



(5th Cir. 2017), for instance, the Fifth Circuit upheld the filter team’s screening for

privileged materials. Id. at 266. There, the court stated that the filter team process

was “designed to protect [the] privileged information.” Id. The Second, Third,

Fourth, Seventh, Eighth, Ninth and Tenth Circuits, in at least some cases, have also

either approved of or recognized and declined to criticize the use of government

filter teams to screen materials for privilege before items are released to the

investigators in the case. See, e.g., S.E.C. v. Rajaratnam, 622 F.3d 159, 183 & n.24

(2d Cir. 2010); Search of Elec. Commc’ns in the Acct. of chakafattah gmail.com at

Internet Serv. Provider Google, Inc., 802 F.3d at 530; United States v. Myers, 593

F.3d 338, 341 n.5 (4th Cir. 2010); United States v. Proano, 912 F.3d 431, 437 (7th

Cir. 2019); United States v. Howard, 540 F.3d 905, 906 (8th Cir. 2008); United

States v. Christensen, 828 F.3d 763, 799 (9th Cir. 2015); United States v. Ary, 518

F.3d 775, 780 (10th Cir. 2008).

       Second, the Intervenors cite no cases for the broad remedy they seek: a

holding that government agents “should never . . . review documents that are

designated by their possessors as attorney-client or work product privileged” until

after a court has ruled on the privilege assertion.” Nor has our research unearthed

any.

       Third, to the extent that courts have disapproved of particular filter-team

protocols, the Modified Filter-Team Protocol suffers from none of the defects those


                                          27
         USCA11 Case: 20-14223        Date Filed: 08/30/2021      Page: 28 of 32



courts found disqualifying. The Intervenors rely primarily on In re Grand Jury

Subpoenas 04-124-03 and 04-124-05 (“Winget”), 454 F.3d 511 (6th Cir. 2006), and

In re: Search Warrant Issued June 13, 2019 (“Baltimore Law Firm”), 942 F.3d 159

(4th Cir. 2019), to support their contention that the Modified Filter-Team Protocol

violated their rights. But both cases are materially different.

      Winget arose when the plaintiffs there learned that a third party had received

a grand-jury subpoena for documents, some of which allegedly were subject to the

plaintiffs’ claims of privilege. 454 F.3d at 512. There, the district court permitted a

government-filter-team protocol under which the government’s filter team—not the

purported privilege possessors or the court—determined which documents were

privileged. See id. at 515. Only if the team found a document definitely or possibly

privileged did it submit it to the court for a privilege review. See id. at 515, 518 n.5.

      The Sixth Circuit held that this protocol failed to sufficiently protect the

plaintiffs’ claims of privilege. First, the court questioned the use of a government

filter team in non-search-warrant situations like the one at issue there. Id. at 522–

23. But after a search warrant is executed, the court recognized, the government has

physical control of potentially privileged documents. Id. at 522. So, the court

reasoned, “the use of the [filter] team to sift the wheat from the chaff constitutes an

action respectful of, rather than injurious to, the protection of privilege.” Id. at 522–

23. And second, the court expressed concern that a government filter team that takes


                                           28
         USCA11 Case: 20-14223       Date Filed: 08/30/2021   Page: 29 of 32



the first pass at the materials for privilege can miss privileged items and mistakenly

pass them along to the investigative team. Id. at 523. In other words, a protocol of

that sort imposes no check on any of the filter team’s determinations that an item is

not privileged. Id.

      But neither of these problems exists here. In fact, the records here are already

in the government’s possession as the result of the execution of a search warrant, so

under Winget, the use of a filter team to review them is “respectful of, rather than

injurious to, the protection of privilege.” Id. at 522–23. And unlike in Winget, under

the Modified Filter-Team Protocol, the Intervenors identify all allegedly privileged

materials in the first instance. So there is no possibility here that privileged

documents will mistakenly be provided to the investigative team.

      Baltimore Law Firm is also different from the Intervenors’ case in important

ways. There, the government seized documents in accordance with a search warrant.

Baltimore Law Firm, 942 F.3d at 164. The search warrant was for a lawyer’s records

as they concerned one specific client. Id. at 166. In seizing that lawyer’s materials,

the government took all the lawyer’s email correspondence, including his

correspondence with clients other than the one whose materials were authorized to

be seized. Id. at 166–67. In fact, of the 37,000 emails seized from the lawyer’s

inbox, only 62 were from the designated client or contained that client’s surname.

Id. at 167. Similarly, only 54 of the 15,000 emails seized from the lawyer’s “sent


                                         29
           USCA11 Case: 20-14223           Date Filed: 08/30/2021        Page: 30 of 32



items” folder had been sent to the designated client or contained that client’s

surname. Id. The vast majority of the rest of the correspondence was from other

attorneys and concerned other attorneys’ clients who had no connection at all with

the investigation that led to the search warrant. Id. But notably, some of those other

clients were being investigated by or prosecuted by the same United States

Attorney’s Office for unrelated crimes. Id.

       At the time the magistrate judge issued the search warrant, the magistrate

judge also authorized a government filter-team protocol. Id. at 165. Like under the

Winget protocol, the Baltimore Law Firm protocol allowed the government filter

team to determine initially whether items were potentially privileged or not. Id. at

166. And when the filter team found materials not to be privileged, it could forward

them directly to the investigative team. Id. As for items the filter team deemed

privileged or potentially privileged, the filter team could provide those materials to

the investigative team only if the parties agreed or the court concluded after review

that the items could be turned over. Id. at 166.

       The Fourth Circuit held that the filter-team protocol that the magistrate judge

approved was legally flawed.9 Id. at 176. As relevant here, it objected first to the



       9
         The district court modified the protocol to require the filter team to forward any materials
it deemed nonprivileged to the plaintiff or the court for approval before providing them to the
investigative team. Baltimore Law Firm, 942 F.3d at 170. A concurring opinion in Baltimore Law
Firm suggests that the majority decision did not address or otherwise call into question the
modified filter protocol, which was more similar to the protocol at issue here. See id. at 169–70,
                                                 30
          USCA11 Case: 20-14223         Date Filed: 08/30/2021       Page: 31 of 32



protocol’s assignment of judicial functions to the executive branch. Id. In particular,

the court noted that the resolution of a privilege dispute is a judicial function. Id.

So the protocol should not have authorized the government filter team to determine

in the first instance whether materials were privileged. Id. at 176–77. The court also

concluded that the magistrate judge should not have authorized the filter-team

protocol ex parte and before the magistrate judge knew what had been seized. Id. at

178. Noting that the great majority of emails seized appeared not to be relevant to

the client who was the subject of the government’s investigation, the court opined

that that information should have affected the protocol that was put into place. Id.

Not only that, the court explained, but the magistrate judge should have waited to

determine the protocol in an adversarial proceeding where the privilege holder could

be heard. Id. at 178–79.

       As with Winget, none of the concerns the Fourth Circuit identified in

Baltimore Law Firm apply here. Though the magistrate judge originally approved

the Original Filter-Team Protocol ex parte, before the investigative team could

review any documents, the court held an adversarial hearing and, after considering

the Intervenors’ concerns, put the Modified Filter-Team Protocol into place. Also

unlike in Baltimore Law Firm, this case involves no claims that the majority of



183–84. And the concurring opinion noted that the majority opinion did not suggest the modified
protocol “impermissibly usurp[ed] a judicial function.” Id. at 184 (Rushing, J., concurring).

                                              31
            USCA11 Case: 20-14223         Date Filed: 08/30/2021       Page: 32 of 32



seized materials were both privileged and irrelevant to the subject of the

investigation. And finally, the Modified Filter-Team Protocol did not assign judicial

functions to the executive branch. Rather, and as we have noted, under the Modified

Filter-Team Protocol, the Intervenors have the first opportunity to identify

potentially privileged materials. And before any of those items may be provided to

the investigative team, either the Intervenors or the court must approve. Put simply,

the Modified Filter-Team Protocol complies with the recommendations both the

Sixth and Fourth Circuits have made concerning the use of filter teams. 10

       So once again, we return to the observation that the Modified Filter-Team

Protocol appears to us to comply with even the most exacting requirements other

courts that have considered such protocols have deemed appropriate. In short, the

Intervenors have not clearly established a substantial likelihood of success on the

merits.

                                               III.

       For the reasons we have explained, we affirm the district court’s order.

       AFFIRMED.




       10
         We do not prejudge other filter protocols that are not before us. Rather, we evaluate only
the Modified Filter-Team Protocol and simply conclude that, under the circumstances here, that
Protocol suffices, even under frameworks of analysis that other Circuits have used to invalidate
other protocols.
                                                32